EX. 99.1 Hub Group, Inc. Announces Resignation of Mark A. Yeager OAK BROOK, IL, August 10, 2015, Hub Group, Inc. (NASDAQ: HUBG) Hub Group announced today that effective August 8, 2015 Mark A. Yeager resigned his position as President and Chief Operating Officer of Hub Group.Mark will remain a member of Hub’s Board of Directors. David P. Yeager, Hub’s Chairman and Chief Executive Officer, will be assuming Mark’s responsibilities on an interim basis while the Company selects a replacement. David Yeager stated, “Mark worked at Hub for 23 years with steadily increasing responsibility. On behalf of Hub Group, I would like to thank Mark for his valuable contributions to Hub Group’s success and wish him the best in his future endeavors.” CONFERENCE CALL Hub will hold a listen only conference call at 5:00 p.m. Eastern Time on Monday, August 10, 2015 to discuss this announcement. Hosting the conference call will be David Yeager, Chairman and Chief Executive Officer.
